 ,In the Matter of JoiiN DEERE HARVESTER WORKS OF DEERE & COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRI-CUL' URAL IMPLEMENT WORKERS OF AMERICA, CIOIn the Matter of JOAN DEERE SPREADER WORKS OF DEERE & COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOIn the Matter of UNION MALLEABLE IRON WORKS OF DEERE & COMPANYandANTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOIn the Matter of DEERE & MANSUR WORKS OF DEERE & COMPANYandFARM EQUIPMENT WORKERS ORGANIZING COMIMITTEE, CIOCases Nos. R-41611 to R-4167, inclusive, respectively.Decided Sep-tember 03,194P,Jurisdiction:farm implement and munitions manufacturing industry.Investigation and Certification of Representatives:existence of questions. re-fusal to accord petitioners recognition until certified by the Board; contractswith individual employeesheldno bar ; Company's contention that petitionsshould be dismissed on ground that petitioners did not i epresent a majowwty ofemployeesheldwithout merit ; elections necessary.Units Appropriatefor CollectiveBargaining:four single-plant unitsheldappro-priate despite Company's request for a company-wile unit in view of thehistory of collective batagming, the oignmzation of employees involved, andthe nature of Company's operations, spccafied inclusions and exclusions.Mr. H. JV. Pike,of Moline, Ill., for the Company.Mr. Harland D,,Burcham,of Rock Island, Ill., for the U. A. W.Meyers & Meyers, by Mr. Ben Meyers,of Chicago, Ill., for theF. E. W. O. C.Mr. Robert E. Tallman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon three petitionsdrily,filed by International Union; UnitedAutomobile,Aircraft,&Agricultural Implement Workers of America,44 N. L R.B.,No. 62.335 336DECISIONS OF NATIONAL LABOR RELATIONS `BOARDCIO, herein called the U. A. W., and one petition filed by Farm Equip-ment Workers Organizing Committee, CIO, herein called the F. E.W. O. C., each alleging that a question affecting commerce had arisenconcerning the representation of employees of Deere & Company,Moline, alid East Moline, Illinois, herein called the Company, the.NationalLLabor Relations Board provided for appropriate hearingsupon due notice before Lester Asher, Trial Examiner.Said hearingswere held at Moline, Illinois; on August 17 and 18, 1942.The Conmi-pany and the U. A. W. appeared and participated in three hearingsdealing respectively with the Company's John Deere Harvester Wrorks,John Deere Spreader Works, and its Union Malleable Iron Works,all'located in East Moline, Illinois; the Company'and'the F. E. W. O. C.appeared and participated in the hearing dealing with the Company's,Deere & Mansur Works, Moline, Illinois. In each hearing, the'partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearings are free fromprejudicial error and are hereby affirmed.On September 2 and 3,1942, respectively, the Company,and the U. A. W. filed briefs whichthe Board has considered.At the close of the last of the four hearings, the U., A. W. and the'Company inoved that the four cases be consolidated.That motion ishereby granted and the cases are hereby consolidated.Tlw, Company moved at the hearings to dismiss each of the fourpetitions, on the ground that the statements of the Regional Directorconcerning authorization claims demonstrate that neither the F: E.W. O. C. nor the U. A. W. presently represents a majority of thecmployees in any of the four plants of the Company herein involved.For the reasons stated in Section III,infra,thismotion is herebydenied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDeere & Company, having its principal office in Moline, Illinois, isan Illinois corporation engaged in the manufacture, sale and distribu-tion of farm equipment and munitions.The Company has five plantsinMoline, Illinois, and three plants in East Moline, Illinois.Oneof the Moline plants 1 and the three East Moline plants 2 are involved1The Deere&Mansur works,herein called theMansur works.The John Deere Harvester Works,the John Deere Spreaderworksand the, iinionMalleable Ironworks,herein calledrespectively, the Harvester,Spreader,and-2%I alleableworks. JOHN DEERE HARVESTER WORKS337in these proceedings.The principal raw materials used by the Com-pany are iron, steel, and lumber.During the year 1941, the totalvalue of such raw materials purchased by the Company was far inexcess of $1,000,000, and not less than 70 percent of such materials wasshipped to the plants from points outside the State of Illinois. 'Dur-ing the same year, the total sales of farm equipment and munitionsmanufactured by the Company were far in excess of $1,000,000, ofwhich at least 70 percent represents products shipped from the plantsto points outside the State of Illinois.The Company admits that in its operations at each of the fourplants involved in these proceedings it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations. It admits to membe. shipemployees of the Company.Farm Equipment Workers Organizing Committee is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn April 30, 1942, the U. A. W. informed the Company by letterthat it represented a majority of the employees at the Company'sHarvester Works and asked the Company for recognition. - The Com-pany, in effect, referred the U. A. W. to the Board. Similar requestswere thereafter made by the U. A. W. with respect to the employeesof the Company's Malleable Works and by the F. E. W. O. C.-withrespect to the employees of the Conipany,'s Mansur Works.These,requests met similar responses.The U. A. ^ W. did not send the Com-pany a letter regarding the Spreader Works allegedly because of theattitude of the Company in response to the letter concerning theHarvesterWorks.At each of its plants, the Company has individual contracts witha number of its employees.The Company's position is that theseindividual contracts are valid and binding, and the Company believesthat it has no power to cancel them. It does not, however, contendthat they constitute a bar to.a certification of representatives for pur-poses of bargaining in respect to matters not covered by the contractsor for their modification. ' The Board has consistently held that 'indi-vidual contracts do not constitute a bar to a determination of repre-4S7498-42-vol 44-22 338DECISIONSOF NATIONALLABOR RELATIONS BOARDsentatives.for_the purposes of negotiating collective bargaining con-tracts."We so find in these proceedings.%Statements of the Regional Director, introduced in evidence atthe hearings, supplemented by statements of the Trial Examiner madeat the hearings, indicate that the U. A. W. and the F. E. W. O. 0.each represents a substantial number of employees in the unit orunits each contends to be appropriate .4We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof-Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE, UNITS11.1The principal unit issue presented by these proceedings is whetherthere should be separate plant units or a single multiple-plant unit.The U. A. W. and the F. E. W. O. C. propose that the employees ofeach of the four plants named in their petitions constitute separateappropriate units.The Company contends, on the other hand, thatthese'four plants, together with its four other, plants, should comprisea single appropriate unit.Dispute arose also concerning the inclusion or exclusion of twocategories of employees.All the parties agree that the unit or unitsshould include production and, maintenance employees, and, shouldexclude supervisors, foremen, assistant foremen, office and clericalworkers, all salaried employees, pattern makers and pattern-makerapprentices, and watchmen.The F. E. W. O. C. would 'also exclude,whereas the Company and the U. A. W. would include, tool and die1 4Matte of J I Case Coandlutes national Union, United Automobile Aircraft & Agri-cultui al ImplementWe, ersof America(C I0 ), 38 N L. R B522; Matter of TheGates Rubber CompanyandDenver Printing Pressmen and Assistants Union No 40, andDenver Typographical Union, No 49, 8 NL R B. 303.These statements may be summarised as followsPlantUnionTotal cardsEmployeesCards insubmittedin the unitthe unitharvester Works________U A W______________6591,807606Spreader Works__________________U A W______________205552183MalleableWorks_________________U A IV201,542182Mansur Works___________________F E W0 C--------162383152The Company contended that on the basis of the above figures, neither the U. A. W.nor the F E.W. O. C presently represents a majority of the employees in any of itsplants,and therefore the petitions should be dismissed.This contention is «ithont merit.As we have frequently stated, authorization or membership cards are iequned, not asproof of the precise number of employees who desire to be represented by a labor organi-zation,or as a basis for determining the appropilate representative,but simply to providea reasonable safeguard against the indiscriminate institution of iepieseutation proceedingsby labor organizations which have little or no membership in the unit claimed to beappropriateMatter ofIIG HillStores, Inc.WarehouseandLocal 2-7, InternationalLongclioaenen's andWaiehoasemen'sUnion, affiliated with the C 10, and cases citedtherein,39 N L R. B 874.j JOHN DEERE HARVESTER WORKS339makers (and learners).The F. E. W. 0. C. and the U. A. W. wouldexclude, whereas the =Company would include, experimental depart-ment employees.The Malleable Works, alone, of'the plants namedin the petitions, has no experimental department and no tool and diedepartment.The Company's four operating plants in Moline, Illinois,5 are locatedon the same street within a distance of approximately a half mile.About 4 miles distant, in East Moline, the Harvester and the SpreaderWorks likewise front a common street and are separated only by arailroad track.The Malleable Works is approximately a half milefrom the Harvester WorksThe individual plants operate under, separate managements whichexercise no authority over the employees of any of the other plants.The management of each plant does its own hiring and discharging,handles its own labor problems, and to a large extent determines itsown pay rates.'Provisions regarding seniority apply upon a plant-wide basis.Prior to the entry of the United States into the war, six of the sevenplants then in operation were engaged in the manufacture of distinctlines of agricultural implements and negotiated their own productioncontracts.The seventh plant, the Malleable Works, produced, andcontinues to produce, iron castings for use in the other plants.Afterthe entry of the United rStates into the war, the Company commencedthemanufacture of munitions and other war materials.As of thetime of the hearings, 50 percent of the production of it's plants was inthe nature of war materials ; the Company anticipates that 80 per-cent of the productive capacity of the plants will be converted to themanufacture of war materials.-I-'The Company's contention that a multiple-plant is appropriaterests almost entirely upon the changes allegedly wrought by the con-version of its plants from peace-time production to production in aidof the war effort, for the Company freely admits that when the plantswere devoted to the production of farm implements they were virtu-ally autonomous units.Thus the Company envisages as one resultof the conversion an increasing tendency toward central direction andsupervision.The Company also, foresees an inevitable trend leadingto considerable interdependence and interrelation of the operationsof the several plants.As evidence of the tendency toward centralizedcontrol, the Company indicates that it, and not the separate plants,ismaking all the war production contracts with the Federal Govern-°A fifth plant, an assembly plant, was still under construction at the time of thehearings.0The Companymaintainsa central personnel office, one section of which has supervisedto some extent the pay rates established in the several plants.Thus, the various plantmanagers consult with that section, propose their sates, and aftera comparison makesome attempt at correcting inequalities. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDwent.The work required under these contracts is then allocated tothe several plants after an appraisal of their capacity and equipment,and after a consultation with all the nmanagers.Approximately 80percent of the n-ar contracts are of such a nature that no one plantcan handle a single contract.Thus, according to the Company, sev-eral of the plants may be working on one company contract now,whereas before they worked on their own contracts; likewise, oneplant may perform some work on an article and pass it to another plantfor further work.The Company points to these changes as evidenceof the new community of interest existing among the employees at theseveral plants.Although-the impact of the war has wrought changes in the Coin-pany's plants, we are of the opinion that separate plant units areappropriate at this time.The Company has no history of collectivebargaining relations with any labor organization upon a company-wide basis.The two labor organizations participating in these pro-ceedings are organizing the employees upon the basis of separate plant-wide units. and there is no labor organization contending for a largerunit.During peace-time operations the plants have operated as inde-pendent units; and while there now appears, as a result of war 'pro-duction, to be a trend toward greater interdependence and interrela-tion of the operations of the plants, that trend has not progressed tosuch an extent as to render separate plant units inappropriate forpurposes of collective bargaining.Tool and die makers (and learners):The F. E. W. O. C. contendsthat tool and die makers (and learners) should be excluded fromthe appropriate unit.At the hearing it gave no reason for desiringtheir exclusion other than to indicate their possession of a high degreeof skill.The U. A. W. desires to include tool and die makers iii' theunits for which it is contending.The Company considers that tooland die makers should not be excluded since they are maintenanceemployees, and since no other labor organization is seeking to repre-sent them.Only 12 employees are included in the tool and die de-partment of the Mansur Works. In view of these facts, we shallinclude tool and die makers in the appropriate units.Experimental employees:Both the F. E. W. O. C. and the U. A. W.would exclude the experimental ^'department employees from the ap-propriate unit or units.The Company would exclude only the sal-aried employees in the experimental departments but would includethe hourly paid employees working in those departments.The groupsof hourly paid employees in the, experimental departments are com-posed of a variety of skilled craftsmen, su'c'h 'as machinists, weldersiand blacksmitlis, with a scattering of less skilled laborers.The, super-iiitendent of the 1Vlansur'Works testified that among the qualificationsof persons in the salaried groups is the possession of a degree of inven- JOHNDEERE HARVESTER WORKS341tive genius, mechanical skill, designing skill, and an ability to readblue prints.Among other employees in the salaried groups are linedesigners (engineers) and draftsmen.Under peace-time conditions, the experimental department em-ployees, instead of producing the same type of machine or part of amachine' day after day, were engaged in the process of^building, tear-ing down, rebuilding, and ultimately perfecting one machine.Oncethe machine was perfected, they followed the sane process on anothertype of machine, until it, too, was perfected.Most of the hourly paidexperimental department employees are transferred from other partsof the plants.Production employees seem to regard a transfer to theexperimental department as a promotion, believing that the pressureof work is less there and that advancement is easier.In the Mansur, the Spreader, and the Harvester Works, the experi-mental departments are set off from the other departments by closeddoors and "No Admission" signs. In the Mansur Works, there are5 employees in the experimental department, of whom 4 are hourlypaid; in the Spreader Works there are 30 to 35 employees, of whom12 to 15 are hourly paid; and in the Harvester Works there are ap-proximately 125 employees, of whom approximately 100 are hourlypaid.Under the circumstances, we are of the opinion and find that theemployees in the experimental department should be excluded fromthe appropriate units.We find that all production and maintenance eriiployees in theCompany's Harvester, Spreader, Malleable, and Mansur Works includ-ing tool and die makers (and learners), if any, but excluding super-visors, foremen, assistant foremen, office and clerical workers, allsalaried employees, pattern makers and pattern-maker apprentices;watchmen, and experimental department employees, if any, constitutefour separate units appropriate for the purposes of collective bargain-ing, within the meaning 'of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot.The parties werein agreement that the July 18, 1942, pay roll submitted by the Com-pany to the Board should be used as a basis for determining eligibilityto vote.However, we are of the opinion that no substantial reasonexists in this case for departing from our usual practice, and we 'shalldirect that those eligible to vote shall be the employees in the appro-priate units who were employed during the pay-roll periods immedi-ately preceding the date of our Direction of Elections, subject to thelimitations and additions set forth therein. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONS-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigations to ascertain representa-tives for the purposes of collective bargaining with Deere & Company,Moline and East Moline,. Illinois, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) clays fromthe date of this Direction of Elections, under the direction and super-vision of the Regional Director for the Thirteenth. Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthe following groups of employees of'the Company who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding any who have since quit, or been permanently transferredfrom the plant involved, or been discharged for cause :1.All_employees of the John Deere Harvester Works, the JohnDeere Spreader Works, and the Union Malleable Iron Works, in theunits found appropriate in Section IV, above,-to determine whetheror not they desire to be represented by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,CIO, for the purposes of collective bargaining; and '2.All employees of the Deere & Mansur Works in the unit foundappropriate in Section IV, above, to determine, whether or not theydesire to be represented by Farm Equipment Workers OrganizingCommittee, CIO, for the purposes of collective bargaining.MR. WM. M. LEIsERSON took no part in the consideration of theabove Decision and Direction of Elections.J